Title: [Diary entry: 4 November 1785]
From: Washington, George
To: 

Friday 4th. Thermometer at 52 in the Morng.  at Noon and 60 at Night. Lowering, and the wind very brisk from the So. West in the Morning; but clear, calm, warm, and very pleasant afterwards. Raised the heavy frame in my [Ice] House to day and planted 16 Pines in the avenues on my Serpentine Walks. Rid to my Dogue run Plantation, where they were still preparing ground for, & sowing of, Timothy seed. Went from thence to Mr. Lund Washington’s on a visit to Mr. Robt. Washington who was gone up to Alexandria. Returned home by the way of Muddy hole. In the Evening a Mr. Jno. Fitch came in, to propose a draft & Model of a Machine for promoting Navigation, by means of a Steam. 